--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT AND WAIVER AGREEMENT
 


 
AMENDMENT AND WAIVER AGREEMENT (this “Agreement”) is made as of the 29th day of
May 2008, by and among Narrowstep Inc., a Delaware corporation (the “Company”),
and the holders set forth on the signature pages affixed hereto (each a
“Consenting Holder” and, collectively, the “Consenting Holders”).
 
Recitals
 
A.           In August 2007, the Company issued warrants (the “Warrants”) to
acquire up to an aggregate of 22,726,400 shares of the Company’s common stock,
par value $0.000001 per share (the “Common Stock”) at an exercise price of $0.50
per share (subject to adjustment as provided therein) (the “Exercise Price”).


B.           The Company intends to enter into an Agreement and Plan of Merger
(the “Merger Agreement”) with Onstream Media Corporation (“Onstream”), Onstream
Merger Corp. (“Merger Sub”) and the Stockholders Representative named therein,
pursuant to which Onstream will acquire the Company through a merger of Merger
Sub with and into the Company (the “Merger”).  In the Merger, each share of
Common Stock will be converted into a fraction of a share of common stock, par
value $0.001 per share (“Onstream Common Stock”) and a Contingent Value Right
(both as defined in the Merger Agreement) (the “Merger
Consideration”).  Capitalized terms used herein have the respective meanings
ascribed thereto in the Merger Agreement unless otherwise defined herein.


C.           Pursuant to the Merger Agreement, Onstream will assume the
Company’s obligations under the Warrants upon the effectiveness of the Merger.


D.           Onstream has requested that the Consenting Holders, on behalf of
themselves and all other holders of the Warrants, consent to certain amendments
and waivers of the terms of the Warrants in the event that the Merger is
consummated.


E.           In order to induce Onstream to enter into the Merger Agreement, the
Consenting Holders desire to consent to such amendments and waivers effective
upon the effective time of the Merger.


F.           Pursuant to Section 10(b) of the Warrants, the Required Holders (as
defined therein) have the right to amend or waive any term or condition of the
Warrants on behalf of all of the holders of the Warrants.
 
G.           The Consenting Holders constitute the Required Holders.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intended to be legally bound, the parties hereto hereby agree
as follows:
 

--------------------------------------------------------------------------------


 
1.           Notwithstanding anything contained in the Warrants to the contrary,
effective upon the effectiveness of the Merger, the Warrants shall be amended so
that, immediately after giving effect to the Merger, the Warrants shall be
exercisable on a cash exercise basis only for an aggregate of (i) 1,000,000
shares of Onstream Common Stock (the “Warrant Shares”) and (ii) a number of
Contingent Value Rights that would have been issued pursuant to the Merger
Agreement and the Warrants without giving effect to the amendment contained in
this paragraph 1, at an Exercise Price of $3.50 per share (subject to adjustment
as provided in the Warrants except for Section 11(e) which is waived per item 2
below); provided, however, that no Contingent Value Rights shall be issuable in
the event of an exercise of the Warrants after the Final Exercise Date (as such
term is defined in the CVR Agreement).  In no event shall a holder of Warrants
have the right to receive the Merger Consideration upon the exercise of the
Warrants following the Merger.  The Warrant Shares and Contingent Value Rights
issuable upon the exercise of the Warrants shall be allocated among the holders
of the Warrants on a pro rata basis.
 
2.           Each Consenting Holder, on behalf of itself and every other holder
of Warrants, hereby irrevocably and forever waives its rights pursuant to
Section 11(e) of the Warrants, such waiver to be effective only upon the
effectiveness of the Merger.
 
In addition, each Consenting Holder, on behalf of itself and every other holder
of Warrants, hereby irrevocably and forever waives its rights pursuant to
Article 3.12 (Variable Rate Transactions; Additional Registration Statements) of
the August 8, 2007 Stock Purchase Agreement, such waiver to be effective only
upon the effectiveness of the Merger.
 
3.           Promptly following the effective time of the Merger, the Company
shall cause Onstream to issue replacement Warrants reflecting the amendments and
waivers contained herein upon surrender of the original Warrants by the holders
thereof.
 
4.           Except as expressly provided herein, the Warrants shall continue to
be in full force and effect.
 
5.           This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without reference to the
choice of law principles thereof.
 
6.           This Agreement may be executed in counterparts, each of which shall
be deemed and original and all of which together has constituted one and the
same instrument.
 
[THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]
 
-2-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by the undersigned, thereunto authorized, as of the date first set
forth above.
 
 

  NARROWSTEP INC.                    
By:
/s/ Lisa VanPatten    
Name:
Lisa VanPatten
   
Title:
Chief Financial Officer
 

 
-3-

--------------------------------------------------------------------------------


 

 
RENAISSANCE US GROWTH INVESTMENT  TRUST
 
PLC
             
By:  RENN Capital Group, Inc.
   
Its Investment Manager
                   
By:
/s/ Russell Cleveland     
Name:
Russell Cleveland     
Title:
President          
Warrants: 4,000,000
               
RENAISSANCE CAPITAL GROWTH & INCOME
 
FUND III, INC.
                   
By:
/s/ Russell Cleveland     
Name:
Russell Cleveland     
Title:
President           
Warrants: 2,000,000
               
US SPECIAL OPPORTUNITIES TRUST PLC
           
By:  RENN Capital Group, Inc.
   
Its Investment Manager
                   
By:
/s/ Russell Cleveland     
Name:
Russell Cleveland    
Title:
President          
Warrants: 2,000,000
               
PREMIER RENN US EMERGING GROWTH FUND
 
LIMITED
           
By:  RENN Capital Group, Inc.
   
Its Investment Manager
                   
By:
/s/ Russell Cleveland     
Name:
Russell Cleveland    
Title:
President  

 
-4-

--------------------------------------------------------------------------------


 
Warrants: 1,000,000
                               
 
/s/ David C. McCourt    
Name:
David C. McCourt          
Warrants: 2,000,000
               
LEWIS OPPORTUNITY FUND LP
                           
By:
/s/ W. Austin Lewis IV    
Name:
W. Austin Lewis IV    
Title:
General Partner          
Warrants: 1,556,000
               
LAM OPPORTUNITY LTD
                           
By:
/s/ W. Austin Lewis IV     
Name:  
W. Austin Lewis IV    
Title:
Authorized Signatory           
Warrants: 454,000
     

 
 
 
-5-